Eldridge, Judge.
In Cox Enterprises v. Nix, 274 Ga. 801 (560 SE2d 650) (2002), the Supreme Court reversed that portion of our judgment in Nix v. Cox *500Enterprises, 247 Ga. App. 689 (545 SE2d 319) (2001), which found that the trial court’s grant of summary judgment on Nix’s defamation claim was in error. Therefore, we vacate that portion of our earlier opinion and adopt the opinion of the Supreme Court as our own.
Decided March 27, 2002.
Garland, Samuel & Loeb, Edward T. M. Garland, Nelson O. Tyrone III, for appellant.
Dow, Lohnes & Albertson, Peter C. Canfield, Thomas M. Clyde, for appellees.

Judgment affirmed.


Blackburn, C. J., and Barnes, J., concur.